                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

UNITED STATES OF AMERICA                CASE NO. 6:20-CR-00048-12

VERSUS                                  JUDGE JUNEAU

ASHLEY SIAS                             MAGISTRATE JUDGE HANNA

                                 JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation, Rec. Doc. 316. After an independent review of the

record, and noting the absence of any objection, this Court concludes that the

Magistrate Judge’s report and recommendation is correct and adopts the findings

and conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

report and recommendation, the guilty plea of the Defendant, Ashley Sias, is

ACCEPTED and she is finally adjudged guilty of the offense charged in Count One

of the Bill of Information.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 8th day of

July, 2021.




                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE
